LEVIN H. CAMPBELL, Senior Circuit Judge and SELYA, Circuit Judge,
concurring in the judgment.
We agree that United States v. Melendez-Santana, 353 F.3d 93 (1st Cir.2003), controls the disposition of this case and that, under its principal holding, an improper delegation of the authority to set certain drug-testing conditions occurred. See id. at 106. We do not question the soundness of that holding. We write separately, however, to express our discomfiture with the approach that the Meléndez-Santana panel took in determining what consequences attended the delegation error.
Although the Meléndez-Santana panel gave lip service to plain error review, it vacated the challenged portion of the judgment upon the finding of error simpliciter, without undertaking any further analysis. See id. In so doing, the panel effectively treated the trial court’s mistake as one of “the limited class of structural errors” that warrant correction regardless of other considerations. United States v. Cotton, 535 U.S. 625, 632, 122 S.Ct.. 1781, 152 L.Ed.2d 860 (2002) (internal quotation marks omitted).
In our view, that approach — which portends automatic reversal of every delegation error — is incorrect. A finding of structural error assumes the existence of a “defect affecting the framework within which the trial proceeds, rather than simply an error in the trial process itself.” Arizona v. Fulminante, 499 U.S. 279, 310, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991); see also United States v. Perez-Ruiz, 353 F.3d 1, 17 (1st Cir.2003). And some (perhaps most) structural errors deserve careful, individualized attention. The Supreme Court recently stated that, even with respect to preserved errors, only “certain structural errors undermining the fairness of a criminal proceeding as a whole ... require[ ] reversal without regard to the mistake’s effect on the proceeding.” United States v. Dominguez Benitez, - U.S. -, 124 S.Ct. 2333, 2339, 159 L.Ed.2d 157 (2004) (emphasis supplied). As that passage indicates, the sub-category of “automatic reversal” errors has been reserved for the most pervasive and debilitating constitutional deprivations, such as a total withholding of the right to counsel at trial, a denial of the right to self-representation at trial, and the specter of a biased judge presiding over a case. See Fulminante, 499 U.S. at 309-10, 111 S.Ct. 1246 (collecting cases). Such errors affect “[t]he entire conduct of the trial from beginning to end.” Id. at 309, 111 S.Ct. 1246.
In contrast, a delegation error of the kind at issue here (and in Meléndez-San-*260tana) affects only a single aspect (drug testing on supervised release) of a single phase (sentencing) of a criminal proceeding. Such a bevue, although serious, simply does not belong in the select company of structural errors. Cf. Cotton, 535 U.S. at 632-33, 122 S.Ct. 1781 (finding that, in the context of sentencing, a particular Ap-prendi error did not sink to the level of a structural defect); Perez-Ruiz, 353 F.3d at 17 (similar). Because the delegation error neither infects the criminal proceeding as a whole nor implicates its fundamental fairness, such an error is nonstructural. This means that, even when preserved, relief for such an error must be “tied in some way to prejudicial effect, and the standard phrased as ‘error that affects substantial rights,’ used in [Criminal] Rule 52, has previously been taken to mean error with a prejudicial effect on the outcome of a judicial proceeding.” Dominguez Benitez, 124 S.Ct. at 2339.
Here, as in Melendez-Santana, the defendant failed to object at the time of sentencing to the improper delegation of judicial authority. Hence, this non-structural error arguably was waived and, if so, it cannot be resurrected on appeal. See United States v. Rodriguez, 311 F.3d 435, 437 (1st Cir.2002) (“A party waives a right when he intentionally relinquishes or abandons it.”). Even were we to take the view most favorable to the defendant and assume that his procedural default at sentencing was the result of oversight or inadvertence, the delegation error would have to be regarded as forfeited and, as such, would engender plain error review.1 See id.; United States v. Vazquez-Molina, 389 F.3d 54, 57-58 (1st Cir.2004)..
The plain error standard of review presents a formidable barrier to a defaulting party. To survive plain error review, a litigant must demonstrate “(1) that an error occurred (2) which was clear or obvious and which not only (3) affected the defendant’s substantial rights, but also (4) seriously impaired the fairness, integrity, or public reputation of judicial proceedings.” United States v. Duarte, 246 F.3d 56, 60 (1st Cir.2001); accord United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). The Melendez-Santana panel opted for automatic reversal and abjured any application of this four-part algorithm. Thus we are constrained by that precedent to forgo its application here. See United States v. Wogan, 938 F.2d 1446, 1449 (1st Cir.1991) (explaining that in a multi-panel circuit, newly constituted panels are bound by pri- or panel decisions).2
In sum, we deem ourselves bound, on the authority of Melendez-Santana, to join in the opinion vacating the challenged drug-testing order. Were we at liberty to undertake full-blown plain error review, however, we doubt very much that Padilla could prevail; the drug-testing order here at issue appears neither to affect the defendant’s substantial rights nor to impugn *261the integrity of the proceedings below.3 Because this is so and because we believe, with all due respect, that Meléndez-Santa-na is wrongly decided both with regard to its treatment of the delegation error as structural and with regard to its conclusion that such errors warrant automatic reversal, we write separately.
We add, moreover, that the problem we have encountered here is likely to be a recurrent one. Equally as important, the question of which errors are structural and which are not is one of great salience in the criminal law. We would welcome an opportunity to have the full court address this issue and we urge the government to give serious consideration to filing a petition for en banc review. Unless and until this aspect of the Meléndez-Santana decision is corrected, however, we must concur in the judgment automatically vacating the challenged condition and remanding for resentencing.

. Even if the unpreserved delegation error were structural (a proposition that we reject), plain error review would still apply. See Johnson v. United States, 520 U.S. 461, 466, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997) (holding that Criminal Rule 52(b), requiring the application of plain error analysis to forfeited claims, governs direct appeals from criminal judgments premised upon unpreserved structural errors); United States v. Fazal-Ur-Raheman-Fazal, 355 F.3d 40, 47 n. 5 (1st Cir. 2004) (relying on Johnson in noting that "[ejven if this were a structural error, [the defendant] would still not be entitled to 'automatic reversal’ because he failed to preserve his objection”).


. While the Wogan rule admits of a few modest exceptions, see Williams v. Ashland Eng’g Co., 45 F.3d 588, 592 (1st Cir. 1995), none applies here.


. On much the same basis, we doubt that the discerned error in Meléndez-Santana could have withstood full-blown application of the test for plain error.